DETAILED ACTION
Claims 16-32 are pending before the Office for review.
In the response July 14, 2022:
Claims 16 was amended.
Claims 31-32 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-26 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over REICHARDT et al (U.S. Patent Application Publication 2014/0011361) in view of LIU (U.S. Patent Application Publication 2008/0148649).
With regards to claim 16, Reichardt discloses a chemical-mechanical polishing (CMP) composition comprising: (A) at least one inorganic abrasive particle (Paragraphs [0038]-[0039]); (B) at least one chelating agent selected from carboxylic acids (Paragraphs [0129]-[0131]); (C) at least one corrosion inhibitor selected from unsubstituted or substituted triazoles (Paragraphs [0127]-[0128]); (D) at least one non-ionic surfactant comprising at least one polyoxyalkylene group (Paragraphs [0073]-[0105]); (F) at least one carbonate or hydrogen carbonate (Paragraphs [0107]-[0114]);  (G) at least one oxidizing agent selected from the group consisting of organic peroxides, inorganic peroxides, persulfates, iodates, periodic acids, periodates, permanganates, perchloric acids, perchlorates, bromic acids and bromates (Paragraphs [0125]-[0126]); and (H) an aqueous medium (Paragraphs [0178]-[0179]) and wherein the composition is for polishing a substrate comprises at least one copper layer and/or at least one ruthenium layer or alloys thereof (Paragraphs [0025]-[0035] discloses a substrate comprising copper and or ruthenium).
Reichardt does not explicitly disclose wherein the composition comprises (E) at least one pad-cleaning agent selected from polyethylene glycols, that is different form component D and wherein the polyethylene glycols have a weight average molecular weight range of ≥ 400 g/ml to ≤ 6000 g/mol, determined according to gel permeation chromatography at 40°C.
Liu disclose a chemical mechanical polishing composition comprising at least one inorganic abrasive particle (Paragraph [0018]) at least one corrosion inhibitor selected from unsubstituted or substituted triazoles (Paragraph [0023]); a organic additive as a rate control agent to limit dielectric erosion wherein the organic additive may be at least one of water soluble polymers and surfactants wherein the water soluble polymers may be surfactants containing an ethylene oxide group including polyethylene glycols (Paragraphs [0013]-[0015]) wherein the water soluble polymer typical has a weight average molecular weight between 500 and 1,000.000; preferable 1,000 and 500,000 as determined by gel permeation chromatography (Paragraph [0015]) which renders obvious disclose wherein the composition comprises (E) at least one pad-cleaning agent selected from polyethylene glycols, and wherein the polyethylene glycols have a weight average molecular weight range of ≥ 400 g/ml to ≤ 6000 g/mol, determined according to gel permeation chromatography at 40°C and wherein the composition is for polishing a substrate comprising at least one copper layer and/or at least one ruthenium layer or alloys thereof (Paragraph [0027]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
In addition, Reichardt teaches that the composition Q may also containing, if necessary, at least one other additive, including but to limited to stabilizers, friction reducing agents, etc.; said other additives is different from the components and are those commonly employed n CMP composition and thus know to the person skilled in the art to stabilize the dispersion, or improve polishing performance or the selectivity between the different layers (Paragraph [0153]). Liu discloses the organic additive is added as a rate control agent to limit dielectric erosions (Paragraph [0013]) and therefore would be an addition component not a substitute component in the composition of Reichardt. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Reichardt to include the polyethylene glycol (pad cleaning agent) as rendered obvious by Liu because the reference of Liu teaches that the organic additive is a rate control agent that limits the erosion of the dielectric layer while polishing (Paragraph [0013]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the polyethylene glycol (pad cleaning agent) as rendered obvious by Liu. MPEP 2143D
With regards to claim 17, the modified teachings of Reichardt renders obvious wherein the at least one inorganic abrasive particle (A) is selected from the group consisting of metal oxides, metal nitrides, metal carbides, silicides, borides, ceramics, diamond, organic hybrid particles, inorganic hybrid particles and silica (Reichardt Paragraphs [0057]-[0068]).
With regards to claim 18, the modified teachings of Reichardt renders obvious wherein the concentration of the at least one inorganic abrasive particle (A) is in the range of from about 0.002- 10 w wt% (Reichardt Paragraph [0046]) which renders obvious Applicant’s claimed amount of  ≥0.01 wt.% to ≤10 wt.%, based on the total weight of the chemical-mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 19, the modified teachings of Reichardt renders obvious wherein the carboxylic acids are selected from the group consisting of dicarboxylic acids and tricarboxylic acids (Reichardt Paragraph [0131]).
With regards to claim 20, the modified teachings of Reichardt renders obvious wherein the concentration of the at least one chelating agent (B) is in the range of from 0.001-10 wt% (Reichardt Paragraph [0130]) which renders obvious Applicant’s claimed amount of ≥ 0.001 wt% to ≤ 2.5 wt% based on the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 21, the modified teachings of Reichardt renders obvious wherein the triazoles are selected from the group consisting of unsubstituted benzotriazoles, substituted benzotriazoles, unsubstituted 1,2,3-triazoles, substituted 1,2,3-triazoles, unsubstituted 1,2,4- triazoles and substituted 1,2,4-triazoles (Reichardt Paragraphs [0127]).
With regards to claim 22, the modified teachings of Reichardt renders obvious wherein the concentration of the at least one corrosion inhibitor (C) is in the range of 0.0001-10 wt% (Reichardt Paragraph [0128]) which renders obvious Applicant’s amount of ≥ 0.001 wt% to ≤ 1 wt% of the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 23, the modified teachings of Reichardt renders obvious wherein the concentration of the non-ionic surfactant comprises at least one polyoxyalkylene group (D) is in the range of 0.00001-10 wt% (Reichardt Paragraph [0104]) is in the range of ≥ 0.01 wt% to ≤ 10 wt% based on the weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 24, the modified teachings of Reichardt discloses wherein the polyethylene glycols have a weight average molecular weight of preferably 1,000 and 500,000 as determined by gel permeation chromatography (Liu Paragraph [0015]) which overlaps Applicant’s claimed amount of ≥ 400 g/mol to ≤ 6000 g/mol determined according to gel permeation chromatography at 40 °C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 25, the modified teachings of Reichardt renders obvious wherein the concentration of the cleaning pad agent (polyethylene glycols)  is in the range of about 0.001 % by weight to about 1% by weight (Liu Paragraph [0013]) which renders obvious Applicant’s claimed amount of the range of ≥ 0.001 wt% to ≤ 1 w% based on the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 26, the modified teachings of Reichardt renders obvious wherein the pH of the chemical mechanical polishing composition is in the range of from 6-14 (Reichardt Paragraph [0148]) which renders obvious Applicant’s claimed range of from 8 to 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 31, the modified teachings of Reichardt discloses wherein the polyethylene glycols have a weight average molecular weight of preferably 1,000 and 500,000 as determined by gel permeation chromatography (Liu Paragraph [0015]) which overlaps Applicant’s claimed amount of ≥ 600 g/mol to ≤ 3500 g/mol determined according to gel permeation chromatography. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 24, the modified teachings of Reichardt discloses wherein the polyethylene glycols have a weight average molecular weight of preferably 1,000 and 500,000 as determined by gel permeation chromatography (Liu Paragraph [0015]) which overlaps Applicant’s claimed amount of a range of ≥ 1500 g/mol to ≤ 400 g/mol determined according to gel permeation chromatography. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Response to Arguments
Applicant’s arguments, see pages 5-7 of Applicant’s response, filed July 14, 2022, with respect to the rejection(s) of claim(s) 16-26 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendment has overcome the rejection of record with regards to the reference of Tsuchiya. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LIU (U.S. Patent Application Publication 2008/0148649).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713